DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 15 September 2022.  As directed by the amendment: claims 1 & 14 have been amended, claims 38 & 39 have been cancelled, and claim 40 has been added.  Thus, claims 1-27 & 40 are presently pending in this application.
Claims 38 & 39 are indicated as “cancelled”, but the text of the claims is still shown. As understood, these claims are actually cancelled and the claim text was left in error. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 8-12, 18, 22-25 & 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 9, 18 & 22 recite “the exterior” of the metal pipe. It is unclear if this is intended to reference the “radially exterior wall surface” as recited in claims 1 & 14, or if “the exterior” of the metal pipe differs in scope. 
Claims 11 & 24 recite “an exterior” of the metal pipe. In addition to raising similar issues as “the exterior” above, claims 11 & 24 respectively depend from claims 9 & 22, raising doubt as to whether “an exterior” in claims 11 & 24 is the same element as “the exterior” of claims 9 & 22. 
Claim 8 recites “wherein said first electrofusable section defines an overmolded section overmolded onto the metal pipe”. However, claim 1 already recites that a radially interior wall surface of the first electrofusable section is secured to the radially exterior wall surface of the metal pipe by at least one of “overmolding the radially interior wall surface of the electrofusable section onto the radially exterior wall surface of the metal pipe, and friction fitting the radially interior wall surface of the electrofusable section onto the radially exterior wall surface of the metal pipe”.
It is unclear if the recitation in claim 8 is merely intended to establish that the radially interior wall surface of the first electrofusable section is secured to the radially exterior wall surface of the metal pipe by overmolding the radially interior wall surface of the electrofusable section onto the radially exterior wall surface of the metal pipe (i.e., that, while two alternatives are presented in claim 1, the embodiment of claim 8 must necessarily at least include the overmolding feature), or otherwise if the limitation of claim 8 is somehow different in scope or is describing a different aspect of the invention. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 13, 14, 21, 22, 26 & 40 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Sundholm (US 2015/0042085) in view of Verdin (US 3,470,046) and/or McDonald et al. (US 2010/0057175; hereafter McDonald).
Regarding claim 1, Sundholm discloses (fig. 1; alt. embodiments in figs. 2-5) a conduit, comprising: 
a metal pipe (2) having a radially interior wall surface (18) defining an interior passageway, the metal pipe further having a radially exterior wall surface (17), a longitudinal pipe wall (generally indicated at 2) defined between the radially interior wall surface and the radially exterior wall surface (as shown); 
a first electrofusable section (incl. at least 3) having a radially interior wall surface (16) facing said radially exterior wall surface (17) of said metal pipe, the radially interior wall surface of the first electrofusable section secured to the radially exterior wall surface of said metal pipe (see below), said first electrofusable section having a first terminal end (e.g. left end of 3 as oriented in fig. 1) and an opposing second terminal end (e.g. 20; at right end of 3 as oriented in fig. 1), said first electrofusable section formed of a plastic (paras. 20, 43, 44 & 64), said first electrofusable section positioned over an intermediate area of said metal pipe, whereby said metal pipe extends beyond both said first terminal end of said first electrofusable section (i.e. as shown, the pipe 2 extends beyond the left end of 3) and said opposing second terminal end of said first electrofusable section (as shown, the pipe 2 extends beyond the right end of 3 at 20; e.g. at least the collar 6 of the pipe 2 extends beyond the second terminal end of the first electrofusable section).

Regarding the limitation wherein the radially interior wall (16) of the first electrofusable section (incl. at least 3) is secured to the radially exterior wall (17) of said metal pipe, it is first noted that, in at least the embodiment shown in fig. 1, electrofusable section 3 is in the form of a sleeve (para. 26, lines 3-5) or “ring-shaped part” (para. 45; claim 8). Additionally, Sundholm explicitly discloses (para. 21, lines 11-13) that “[t]he inside surface 16 of the joint component 3 is, in the embodiment of the figures, against the outer surface 17 of the wall of the pipe part 2”. 
In view of the above, the radially interior wall of the first electrofusable section, being disposed entirely around (as a sleeve / ring) and against said radially exterior wall of said metal pipe may be considered may be considered “secured” to the radially exterior wall of the metal pipe in a number of ways (e.g. in a radial/transverse direction by geometry; or otherwise at least indirectly secured once the electrofusion joint of fig. 1 is completed). 

Sundholm does not explicitly disclose the additional limitation wherein the radially interior wall surface of the first electrofusable section secured to the radially exterior wall surface of said metal pipe by at least one of: overmolding the radially interior wall surface of the electrofusable section onto the radially exterior wall surface of the metal pipe, and friction fitting the radially interior wall surface of the electrofusable section onto the radially exterior wall surface of the metal pipe. 

Verdin teaches (figs. 1-3) a conduit comprising a metal pipe (1; col. 2, lines 38-39: “metal pipe 1 composed of steel, cast iron or any other metal or metal alloy”) and a plastic sleeve / covering (2: col. 2, lines 39-43: “a sheath 2 of rigid polyvinyl chloride or some other thermoplastic plastics material…”), wherein a radially interior wall surface of the plastic sleeve is secured to a radially exterior wall surface of said metal pipe. 
Broadly, Verdin explains “it is known to cover a cylindrical object with a thermoplastic sheath by heat shrinking the latter…the expanded sheath is passed over the object and then applied thereon with a high gripping effect by heating” (col. 1, lines 33-41). 
Verdin explains more specifically that the plastic sleeve has an initial diameter less than that of the pipe, and is then partially heated and expanded to a diameter larger than the pipe, creating internal stresses in the sleeve (col. 2, lines 44-53). Then, the sleeve is installed over the metal pipe and heated again, shrinking the sleeve towards it initial dimension, and thus tightens around the pipe (col. 2, lines 54 - col. 3, line 8). Verdin suggests that the resulting sleeve “strongly adheres to the pipe 1…” (col. 3, lines 28-30). 
In applicant’s remarks filed 15 September 2022, applicant presents a definition of “friction-fit” (i.e. press-fit, interference-fit, force-fit, shrink-fit) wherein the inner object (e.g., a shaft) is slightly larger than the surrounding object (e.g., a hub). It is noted that the arrangement of Verdin does achieve such a friction-fit (i.e., a shrink-fit). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the conduit of Sundholm such that the radially interior wall surface of the first electrofusable section (i.e. a plastic sleeve) is secured to the radially exterior wall surface of said metal pipe by friction fitting (i.e. shrink-fitting) the radially interior wall surface of the electrofusable section onto the radially exterior wall surface of the metal pipe, in view of the teachings of Verdin, as the use of a known technique (i.e. heat shrinking a thermoplastic sleeve onto the exterior of a metal pipe, as in Verdin) to improve a similar device (the conduit of Sundholm, having such a thermoplastic sleeve [i.e., the electrofusable section] arranged about a metal pipe), in the same way (e.g. securing the electrofusable section to the metal pipe with a high gripping effect / strong adhesion, as further suggested by Verdin).

Thus, the limitations of claim 1 are met or are otherwise unpatentable over Sundholm in view of Verdin. However, to promote compact prosecution and provide for clearer rejections with respect to certain dependent claims concerning the alternative “overmolding” limitation, the following additional comments are provided. 

With respect to the alternative limitation wherein the radially interior wall surface of the first electrofusable section is secured to the radially exterior wall surface of said metal pipe by overmolding the radially interior wall surface of the electrofusable section onto the radially exterior wall surface of the metal pipe, in the remarks filed 15 September 2022, applicant explains that overmolding is a specific technique which “creates a strong bond between the part and the overmolded plastic”. 
As set forth in MPEP § 2113(I), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
However, product-by-process limitations are considered where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. 
In the instant case, while the friction-fit / shrink-fit method of securing the electrofusable section to the metal pipe is a different process than overmolding, the process still creates a strong bond between the metal pipe and the plastic sleeve (i.e. “strong adhesion”, “high gripping effect”, as suggested by Verdin). Thus, when compared with the heat shrink process of Verdin, the limitation of securing the electrofusable section to the metal pipe by overmolding is not seen as imparting distinctive structural characteristics to the final product. 
As set forth in MPEP § 2113(II), once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. The examiner notes that, while some differences would ordinarily be expected between products made by different methods of manufacturing, the differences in this instance must be non-obvious. 

Finally, to further promote compact prosecution with regard to overmolding, or combinations of friction-fit and overmolding, the following alternative teaching is provided. 
McDonald teaches (e.g., figs. 5A-5C) a conduit comprising an inner conduit element (inner core 508) and an outer sleeve (substrate 516) intended be provided on the inner conduit element. McDonald explains that the outer sleeve may be either removably coupled or permanently coupled to the inner conduit element, and may be coupled to the inner conduit element “in many different ways including, for example, one or more adhesives, an interference fit, overmolding, and the like or combinations thereof”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the conduit of Sundholm such that the radially interior wall surface of the first electrofusable section (i.e. a plastic sleeve) is secured to the radially exterior wall surface of said metal pipe by at least one of: overmolding the radially interior wall surface of the electrofusable section onto the radially exterior wall surface of the metal pipe, and friction fitting (i.e. interference fit) the radially interior wall surface of the electrofusable section onto the radially exterior wall surface of the metal pipe, in view of the teachings of McDonald, as the application of a known technique (i.e., securing a tubular sleeve to the outer surface of an inner conduit element by an interference fit, overmolding, or combinations thereof, as suggested by McDonald) to a known device ready for improvement (i.e. the conduit of Sundholm, having such a tubular sleeve [i.e. the first electrofusable section] disposed about an inner conduit element [the metal pipe]) to obtain predictable results (e.g., reliable securement of the first electrofusable section to the metal pipe, which may aid in retaining the electrofusable section in place against the pipe during assembly and also may result in a stronger overall joint after electrofusion, etc.). 
As a result, the limitations of claim 1 are alternatively met or are otherwise unpatentable over Sundholm in view of McDonald.

Regarding claim 14, the conduit of Sundholm, as modified in the grounds of rejection for claim 1 above in view of Verdin and/or McDonald, further reads on a conduit (fig. 1; alt. embodiments in figs. 2-5), comprising: 
a metal pipe (2) having a radially interior wall surface (18) defining an interior passageway, the metal pipe further having a radially exterior wall surface (17), a longitudinal pipe wall (generally indicated at 2) defined between the radially interior wall surface and the radially exterior wall surface (as shown); 
a first electrofusable section (incl. at least 3) having a radially interior wall surface (16) facing said radially exterior wall surface (17) of said metal pipe, the radially interior wall surface of the first electrofusable section directly secured to the radially exterior wall surface of said metal pipe (i.e., via heat shrink / friction-fit in view of Verdin or via interference [friction] fit, overmolding, or combinations thereof, in view of McDonald; each as set forth in the grounds of rejection for claim 1 above, not repeated for brevity), said first electrofusable section having a first terminal end (e.g. left end of 3 as oriented in fig. 1) and an opposing second terminal end (e.g. 20; at right end of 3 as oriented in fig. 1), said first electrofusable section having a length spanning between the first terminal end and the opposing second terminal end (as shown in fig. 1), said first electrofusable section having a first electrofusable section exterior geometry (at 14)  defining a consistent first electrofusable section outer diameter over the length of the first electrofusable section (as shown in fig. 1; see para. 24).

Regarding claims 8 & 21, the conduit of Sundholm, as modified in the grounds of rejection for claim 1 above in view of Verdin and/or McDonald, is seen as reading on the additional limitation wherein said first electrofusable section defines an overmolded section overmolded onto the metal pipe. 

With respect to the conduit of Sundholm in view of McDonald, it is noted that McDonald suggests securing a tubular sleeve to the outer surface of an inner conduit element by a number of methods, including an interference fit, overmolding, or combinations thereof. Thus, when the conduit of Sundholm is modified in view of McDonald as set forth for claim 1 above, such that electrofusable section is secured to the metal pipe by at least one of overmolding and friction fitting, such a modification thus encompasses embodiments wherein overmolding is used for securement (either alone or in combination, as suggested by McDonald), and therefore also renders obvious the additional limitation wherein said first electrofusable section defines an overmolded section overmolded onto the metal pipe. 

With respect to the conduit of Sundholm in view of Verdin, it is noted that the limitation wherein “said first electrofusable section defines an overmolded section overmolded onto the metal pipe” is seen as a product-by-process limitation. 
As set forth in MPEP § 2113(I), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
However, product-by-process limitations are considered where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. 
In the remarks filed 15 September 2022, applicant explains that overmolding is a specific technique which “creates a strong bond between the part and the overmolded plastic”. 
In the instant case, while the friction-fit / shrink-fit method of securing the electrofusable section to the metal pipe is a different process than overmolding, the process still creates a strong bond between the metal pipe and the plastic sleeve (i.e. “strong adhesion”, “high gripping effect”, as suggested by Verdin). Thus, in comparison to the first electrofusable section being a shrink-fit section (as in view of Verdin), the limitation of the first electrofusable section being an overmolded section overmolded onto the metal pipe is not seen as imparting distinctive structural characteristics to the final product.  
As set forth in MPEP § 2113(II), once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. The examiner notes that, while some differences would ordinarily be expected between products made by different methods of manufacturing, the differences in this instance must be non-obvious. 

Regarding claims 9 & 22, Sundholm renders obvious the additional limitations wherein said conduit further comprises a second electrofusable section secured to the exterior of said metal pipe, said second electrofusable section spaced from said first electrofusable section (as required by claims 9 & 22); and further wherein said second electrofusable section has a second electrofusable section exterior geometry defining a consistent second electrofusable section outer diameter over a length of the second electrofusable section (as required by claim 22). 
In particular, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the conduit disclosed by Sundholm by providing a second electrofusable section secured to the exterior of said metal pipe, spaced from said first electrofusable section, for example, to provide the same electrofusable connection capability at an opposite end of metal pipe 2 (e.g. in order to connect to a further conduit via the same electrofusion coupling methods as disclosed by Sundholm); which may be considered as the use of a known technique (e.g. providing an electrofusable section to a metal pipe, as disclosed by Sundholm) to improve a similar device (e.g. another, opposing, end of the metal pipe of the conduit of Sundholm) in the same way. 

Regarding the additional limitations of claim 22 wherein said second electrofusable section has a second electrofusable section exterior geometry defining a consistent second electrofusable section outer diameter over a length of the second electrofusable section, it is noted that, as set forth above, the electrofusable section of Sundholm has an electrofusable section exterior geometry defining a consistent electrofusable section outer diameter over a length of the electrofusable section. 
If not already seen as such, when duplicating such an electrofusable section (e.g. at an opposing end of the conduit), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the second electrofusable section with a second electrofusable section exterior geometry defining a consistent second electrofusable section outer diameter over a length of the second electrofusable section, in view of the original disclosed electrofusable section of Sundholm, similarly as the use of a known technique (i.e. providing an electrofusable section of a conduit with an electrofusable section exterior geometry defining a consistent electrofusable section outer diameter over a length of the electrofusable section, as in Sundholm) to improve a similar device (i.e. an electrofusable section at another end of the conduit) in the same way; especially considering that Sundholm shows that each of the electrofusable sections have an exterior geometry defining a consistent electrofusable section outer diameter over a length of the electrofusable sections in order to provide a consistent interface with a coupling sleeve (5) which has a corresponding inner geometry defining a consistent inner diameter over a length (e.g. fig. 1 of Sundholm).
Furthermore, providing a second electrofusable section spaced from the first electrofusable section (having the same outer geometry defining a consistent outer diameter over a length thereof) may be considered as a mere duplication of parts which has no patentable significance unless a new and unexpected result is produced [MPEP §2144.01(VI)(B)]. 
As a result, all of the limitations of claims 9 & 22 are met, or otherwise rendered obvious.  

Regarding claims 13 & 26, Sundholm discloses the additional limitation wherein said metal pipe comprises a steel pipe (see para. 7, 48, 58 & published claims 11, 12 & 21).
	
Regarding claim 40, the conduit of Sundholm, as modified in the grounds of rejection for claim 1 above in view of Verdin and/or McDonald, further reads on a conduit (fig. 1; alt. embodiments in figs. 2-5), comprising: 
a metal pipe (2) having a radially interior wall surface (18) defining an interior passageway, the metal pipe further having a radially exterior wall surface (17), a longitudinal pipe wall (generally indicated at 2) defined between the radially interior wall surface and the radially exterior wall surface (as shown); 
a first electrofusable section (incl. at least 3) having a radially interior wall surface (16) facing said radially exterior wall surface (17) of said metal pipe, the radially interior wall surface of the first electrofusable section directly secured to the radially exterior wall surface of said metal pipe (i.e., via heat shrink / friction-fit in view of Verdin or via interference [friction] fit, overmolding, or combinations thereof, in view of McDonald; each as set forth in the grounds of rejection for claim 1 above, not repeated for brevity), said first electrofusable section having a first terminal end (e.g. left end of 3 as oriented in fig. 1) and an opposing second terminal end (e.g. 20; at right end of 3 as oriented in fig. 1), said first electrofusable section formed of a plastic (paras. 20, 43, 44 & 64), said first electrofusable section positioned over an intermediate area of said metal pipe, whereby said metal pipe extends beyond both said first terminal end of said first electrofusable section (i.e. as shown, the pipe 2 extends beyond the left end of 3) and said opposing second terminal end of said first electrofusable section (as shown, the pipe 2 extends beyond the right end of 3 at 20; e.g. at least the collar 6 of the pipe 2 extends beyond the second terminal end of the first electrofusable section).


Claims 2, 3, 10, 15, 16 & 23 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Sundholm in view of Verdin and/or McDonald, as applied to claims 1, 9, 14 and 22 (respectively) above, and further in view of Baker et al. (US 3,348,995; hereafter Baker).
Regarding claims 2 & 15, Sundholm does not explicitly disclose the additional limitations wherein the conduit further comprises a corrosion resistant section comprising a polymer layer extending over said metal pipe, said polymer layer and said first electrofusable section cooperating to provide an exterior corrosion resistant coating to the conduit.
Baker discloses (col. 1, lines 32-36) that metal articles, such as metal pipes, may be coated with a corrosion resistant layer and (with reference to the sole figure) that such a coating may comprise a polymer layer (e.g. a layer of low- or medium-density polyethylene) extending over said metal pipe (e.g. the substrate as shown). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the conduit of Sundholm by providing a corrosion resistant section comprising a polymer layer (e.g. polyethylene) extending over said metal pipe to the portions of the metal pipe which would be exposed to corrosive environments (e.g. the exposed outer surfaces of the pipe), in view of the teachings of Baker, as the use of a known technique (i.e. coating exposed surfaces of metal pipes with a polymer / polyethylene layer to form a corrosion resistant section, as in Baker) to improve a similar device (e.g. a conduit comprising a metal pipe, as in Sundholm) in the same way. 
As modified above, said polymer layer and said first electrofusable section would cooperate to provide an exterior corrosion resistant coating to the conduit, meeting the remaining limitations of the claim (i.e. the plastic electrofusable section 3 as shown by Sundholm covers a portion of the pipe 2 and would therefore protect that portion of the pipe 2 from exposure to corrosion, while the remaining exterior of the pipe 2 would be coated with the polymer layer as taught by Baker). 

Regarding claims 3 & 16, while Sundholm and Baker do not explicitly disclose the additional limitation wherein said polymer layer extending over said metal pipe comprises an extruded polymer layer extending over said metal pipe, as set forth in MPEP § 2113(I), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Similarly, as set forth in MPEP § 2113(II), once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the applicant to show a nonobvious difference. 
In the instant case, although Sundholm and Baker do not explicitly disclose the additional limitation wherein said polymer layer extending over said metal pipe comprises an extruded polymer layer extending over said metal pipe, the conduit of Sundholm, including the polymer layer of Baker, appears to read on all of the otherwise claimed structural limitations (as set forth above) and it does not appear that the method of production in this instance (e.g. whether the polymer layer is manufactured by powder-coating, spraying, painting, dipping, etc.) would result in a nonobvious difference as compared to the claimed invention where the polymer layer is an extruded polymer layer. 
As a result, claims 3 & 16 are unpatentable over Sundholm in view of Verdin/McDonald, and Baker even though the polymer layer may have been made by a different process. 
See also Stieler et al. (US 2006/0249213) which teaches that a polymer outer layer 70 may be extruded over a metal pipe 68 (para. 21, lines 12-13 & 19-20; para. 22, lines 1-3). 

Regarding claims 10 & 23, Sundholm does not explicitly disclose the additional limitations wherein the conduit further comprises a corrosion resistant section comprising an extruded polymer layer extending over said metal pipe, said extruded polymer layer spanning between said first electrofusable section and said second electrofusable section, said extruded polymer layer, said first electrofusable section, and said second electrofusable section cooperating to provide an exterior corrosion resistant coating to the conduit, said extruded polymer layer interrupted by said first electrofusable section and said second electrofusable section.
As previously set forth with respect to claims 2 & 15 above, Baker discloses (col. 1, lines 32-36) that metal articles, such as metal pipes, may be coated with a corrosion resistant layer and (with reference to the sole figure) that such a coating may comprise a polymer layer (e.g. a layer of low- or medium-density polyethylene) extending over said metal pipe (e.g. the substrate as shown). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the conduit of Sundholm by providing a corrosion resistant section comprising a polymer layer (e.g. polyethylene) extending over said metal pipe to the portions of the metal pipe which would be exposed to corrosive environments (e.g. the exposed outer surfaces of the pipe), in view of the teachings of Baker, as the use of a known technique (i.e. coating exposed surfaces of metal pipes with a polymer / polyethylene layer to form a corrosion resistant section, as in Baker) to improve a similar device (e.g. a conduit comprising a metal pipe, as in Sundholm) in the same way. 
As modified above, said polymer layer would span between said first electrofusable section and said second electrofusable section (e.g. in order to protect the exposed portion of the metal pipe between the two electrofusable sections), said polymer layer, said first electrofusable section, and said second electrofusable section cooperating to provide an exterior corrosion resistant coating to the conduit (i.e. the plastic electrofusable sections as shown/taught by Sundholm would cover respective portions of the pipe and would therefore protect those portion of the pipe 2 from exposure to corrosion; while the remaining exterior of the pipe would be coated with the polymer layer as taught by Baker), said polymer layer interrupted by said first electrofusable section and said second electrofusable section.
Regarding the limitation wherein said polymer layer is interrupted by said first electrofusable section and said second electrofusable section, it is noted that a person having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the corrosion resistant polymer section / layer would only be needed at portions of the metal pipe exterior which were exposed, and would not necessarily have been needed on the portions otherwise protected by other corrosion resistant materials (e.g. at the plastic electrofusable portions), as a matter of routine engineering design. As such, when configured in this manner, the polymer layer would be interrupted by said first and second electrofusable sections, meeting the claim limitation. 
Finally, regarding the limitation wherein the polymer layer is an “extruded polymer layer”, see relevant discussion with respect to claims 3 & 16 above, citing MPEP § 2113(I & II). 
In the instant case, although Sundholm and Baker do not explicitly disclose the additional limitation wherein the polymer layer is an extruded polymer layer, the conduit of Sundholm, including the polymer layer of Baker, appears to read on all of the otherwise claimed structural limitations (as set forth above) and it does not appear that the method of production in this instance (e.g. whether the polymer layer is manufactured by powder-coating, spraying, painting, dipping, etc.) would result in a nonobvious difference as compared to the claimed invention where the polymer layer is an extruded polymer layer. 
As a result, claims 10 & 23 are unpatentable over Sundholm in view of Verdin/McDonald, and Baker even though the polymer layer may have been made by a different process. 
See also Stieler et al. (US 2006/0249213) which teaches that a polymer outer layer 70 may be extruded over a metal pipe 68 (para. 21, lines 12-13 & 19-20; para. 22, lines 1-3). 

Claims 4 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sundholm in view of Verdin and/or McDonald, and Baker as applied to claims 2 and 15 (respectively) above, and further in view of Bouey et al. (US 2015/0027581; hereafter Bouey). 
Regarding claims 4 & 17, Sundholm further discloses that the plastic forming said electrofusable section comprises a polymer (e.g. polyethylene; para. 64). Similarly, Baker teaches that corrosion resistant layer may comprise layer of low or medium density polyethylene (see figure; the corrosion resistant layer of low or medium density polyethylene may be bonded to the metal substrate with a high-density polyethylene primer layer).
Sundholm does not explicitly disclose the additional limitation wherein the electrofusable section comprises a polymer having a higher density than said corrosion resistant section.
Bouey teaches (e.g. figs 1A-1E) a method of coupling plastic-lined metal pipes using polymer electrofusion (see abstract). Bouey further teaches that high density polyethylene (HDPE) is suitable for use as a polymer for electrofusion welding (para. 44, lines 2-6 & 14-16). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize high-density polyethylene as the polymer/plastic forming the electrofusable section, in view of the teachings of Bouey, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
When configured as above, the conduit of Sundholm reads on the additional limitation wherein the plastic forming said first electrofusable section comprises a polymer (i.e. high-density polyethylene) having a higher density than said corrosion resistant section (which, as taught by Baker, comprises a layer of low or medium density polyethylene). 

Claims 5 & 18 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Sundholm in view of Verdin and/or McDonald as applied to claims 1 and 14 (respectively) above, and further in view of Leaves (AU 684166 B2). 
Regarding claims 5 & 18, Sundholm does not explicitly disclose the additional limitations wherein said metal pipe includes a groove formed in the exterior of the metal pipe, the first electrofusable section occupying the groove.
Leaves teaches (figs. 1-2) a conduit comprising a metal pipe (18) with a plastic electrofusable section (20) formed thereon (see abstract). Leaves further teaches (page 7, lines 6-12) that the metal pipe has three grooves (22) formed in the exterior, the electrofusable section occupying the grooves. Leaves suggests that this configuration enhances the strength of the resultant bond between the plastic components and the metal pipe. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the conduit of Sundholm (as otherwise modified above) so that the metal pipe includes a groove formed in the exterior of the metal pipe, the first electrofusable section occupying the groove, in view of the teachings of Leaves, to improve the mechanical strength of the bond between the metal pipe and the polymer components in the coupling after electrofusion welding; or otherwise as the use of a known technique (e.g. providing grooves on a metal pipe for an electrofusable section to occupy, as in Leaves) to improve a similar device (i.e. that of Sundholm) in the same way (e.g., to improve mechanical strength, as above). 
See also US 5,277,456 to Mer et al. which shows (e.g. figs. 1-4) a tubular metal coupling (2) having exterior grooves (21g) occupied by an electrofusable section (22).

Claims 6 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sundholm in view of Verdin and/or McDonald as applied to claims 1 and 14 (respectively) above, and further in view of Bouey. 
Regarding claims 6 & 19, Sundholm discloses that the plastic forming the first electrofusable section may comprises a polyethylene (para. 64); however, Sundholm does not explicitly disclose that the plastic forming the first electrofusable section comprises a high-density polyethylene.
Bouey teaches (e.g. figs 1A-1E) a method of coupling plastic-lined metal pipes using polymer electrofusion (see abstract). Bouey further teaches that high density polyethylene (HDPE) is suitable for use as a polymer for electrofusion welding (para. 44, lines 2-6 & 14-16). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize high-density polyethylene as the polymer forming the electrofusable section (such that the plastic forming the first electrofusable section comprises a high-density polyethylene) in view of the teachings of Bouey, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 7 & 20 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Sundholm in view of Verdin and/or McDonald, and Bouey as applied to claims 6 and 19 (respectively) above, and further in view of Roder et al. (US 2013/0025730; hereafter Roder). 
Regarding claims 7 & 20, while Sundholm in view of Verdin/McDonald and Bouey teaches that the plastic forming the first electrofusable section may be high-density polyethylene, they do not explicitly disclose PE 100. 
Roder teaches (fig. 1) a conduit comprising a metal pipe and a plastic liner (e.g. a composite metal/plastic pipe; see abstract). Roder further teaches that the plastic portion of the conduit may comprise PE 100 (para. 23, lines 11-13; see also para. 24 & 25).
As understood, PE 100 is a particular grade of high-density polyethylene and, in view of Roder, is known to be suitable for use in pipes & conduits, including in composite metal / plastic conduits.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize PE 100 (a type of high-density polyethylene) as the polymer forming the electrofusable section (such that the plastic forming the first electrofusable section comprises a PE 100) in view of the teachings of Bouey and Roder, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Claims 11, 24 & 27 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Sundholm in view of Verdin and/or McDonald as applied to claims 9 & 22 (respectively) above, and further in view of Boudry et al. (US 2005/0029802; hereafter Boudry).
Regarding claims 11 & 24, Sundholm does not explicitly disclose the additional limitations wherein said conduit further comprises a third electrofusable section secured to an exterior of said metal pipe, said third electrofusable section spaced from said first electrofusable section and said second electrofusable section (as in claims 11 & 24); wherein said third electrofusable section has a third electrofusable section exterior geometry defining a consistent third electrofusable section outer diameter over a length of the third electrofusable section (as further required by claim 24).
Boudry teaches (figs. 1-6) an arrangement wherein a conduit (4) is configured to pass through an aperture in a wall (10), for example, a wall of a sump (see para. 32). As shown in at least fig. 2, the arrangement comprises an electrofusion fitting (21) configured to seal between the wall and the conduit, wherein the conduit is configured to pass through the wall (para. 57, lines 9-10; para. 59, lines 1-3; para. 60, lines 1-8; para. 69). 
It is noted that, while not necessarily shown in fig. 2, the above citations suggest that the conduit 4 is joined to the fitting at an intermediate location along its length, and not necessarily at an end of the conduit 4, since the above sections state that the conduit “passes through” the wall / sleeve into the chamber. Furthermore, para. 62, lines 1-5, states that “item 4 could also be a pipe fitting as well as the end of a pipe”. If conduit 4 previously discussed were only intended to be joined to the fitting 21 at the end of the pipe or via an end pipe fitting, the statement in para. 62 where it could “also” be the end of a pipe would not appear to appropriate. 
In other words, Boudry teaches an electrofusion coupling that may be used to couple to a compatible conduit at an intermediate located between the ends, at a location where the conduit passes through a wall of a sump / chamber.
In view of the above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the conduit of Sundholm (as otherwise modified above) such that the conduit comprised a third electrofusable section secured to an exterior of said metal pipe, said third electrofusable section spaced from said first electrofusable section and said second electrofusable section (i.e. spaced from the ends of the conduit), in view of the teachings of Boudry, to enable the conduit of Sundholm to be used with an electrofusion sleeve which is configured to join to an intermediate portion of a conduit where the conduit passes through a wall (i.e. a wall of a sump chamber); or otherwise obvious as a combination of known prior art elements (e.g. an arrangement where an electrofusion fitting is bonded to a conduit at an intermediate location, as in Boudry; in combination with the arrangement of Sundholm wherein a conduit with a metal pipe can be used with an electrofusion fitting via a polymer electrofusable section located on the metal pipe) according to known methods (as disclosed by Boudry and Sundholm, respectively) to obtain predictable results (e.g. a conduit with a metal pipe connected to an electrofusion fitting at a location where the conduit passes through a wall). 
Regarding the additional limitations of claim 24 wherein said third electrofusable section has a third electrofusable section exterior geometry defining a consistent third electrofusable section outer diameter over a length of the third electrofusable section, it is noted that, as set forth above, the electrofusable section of Sundholm has an electrofusable section exterior geometry defining a consistent electrofusable section outer diameter over a length of the electrofusable section. 
If not already seen as such, when duplicating such an electrofusable section (e.g. at an intermediate location on the conduit), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the third electrofusable section with a third electrofusable section exterior geometry defining a consistent third electrofusable section outer diameter over a length of the third electrofusable section, in view of the original disclosed electrofusable section of Sundholm, similarly as the use of a known technique (i.e. providing an electrofusable section of a conduit with an electrofusable section exterior geometry defining a consistent electrofusable section outer diameter over a length of the electrofusable section, as in Sundholm) to improve a similar device (i.e. an electrofusable section at an intermediate portion of the conduit) in the same way; especially considering that Sundholm shows that each of the electrofusable sections have an exterior geometry defining a consistent electrofusable section outer diameter over a length of the electrofusable sections in order to provide a consistent interface with a coupling sleeve (5) which has a corresponding inner geometry defining a consistent inner diameter over a length (e.g. fig. 1 of Sundholm).
Furthermore, providing a third electrofusable section spaced from the first and second electrofusable sections (having the same outer geometry defining a consistent outer diameter over a length thereof) may be considered as a mere duplication of parts which has no patentable significance unless a new and unexpected result is produced [MPEP §2144.01(VI)(B)]. 
As a result, the limitations of claims 11 & 24 are met or otherwise rendered obvious.  

Regarding claim 27, Sundholm does not explicitly disclose the combination of the conduit (e.g. as in claims 1 or 14) with: a sump having a sump wall, the conduit positioned through an aperture formed in the sump wall; an electrofusion fitting electrofused to the conduit and to the sump wall to form a fluid tight seal between the conduit and the sump wall.
Boudry teaches (figs. 1-6) an arrangement comprising a conduit (4) and a sump (6/8) having a sump wall (10), wherein the conduit is configured to pass through an aperture formed in the sump wall (10), and an electrofusion fitting (21) As shown in at least fig. 2, the arrangement comprises an electrofusion fitting (21) configured to be electrofused to the conduit (via 38; see para. 28, 62 & 69) and to the sump wall (via 28; see para. 28, 61 & 64) to form a fluid tight seal between the conduit and the sump wall (see para. 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the conduit of Sundholm (e.g. as described in the grounds of rejection for claim 1 or 14 above) in combination with a sump having a sump wall, the conduit positioned through an aperture formed in the sump wall; an electrofusion fitting electrofused to the conduit and to the sump wall to form a fluid tight seal between the conduit and the sump wall, in view of the teachings of Boudry, as a combination of known prior art elements (i.e. the conduit of Sundholm, compatible with electrofusion fittings; with the sump / sump wall / electrofusion fitting of Boudry, intended for use with an electrofusion compatible conduit) according to known methods (as disclosed by Boudry and Sundholm, respectively) to obtain predictable results (e.g. enabling a metal pipe to be electrofusion welded to a polymer sump wall via an electrofusion fitting, as above).

Claims 12 & 25 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Sundholm in view of Verdin and/or McDonald, and Boudry as applied to claims 11 & 24 (respectively) above, and further in view of Baker.
Examination Note: In the previous claims, no particular order of the first, second, and third electrofusable sections was required. However, claims 12 & 25 appear to require a particular order, as the first corrosion resistant section is between the first and second electrofusable sections, and the second corrosion resistant section is between the second and third electrofusable sections. To promote clarity and brevity, the “second electrofusable section” in this rejection of claims 12 & 25 corresponds to the previously recited “third electrofusable section” (i.e. the intermediate electrofusable section, in view of Boudry for claims 11 & 24 above), while the “third electrofusable section” below corresponds to the previously recited “second electrofusable section” (i.e. the opposing end electrofusable section rendered obvious by Sundholm for claims 9 & 22 above). 
Regarding claims 12 & 25, Sundholm does not explicitly disclose the additional limitations wherein the conduit further comprises a first corrosion resistant section comprising an extruded polymer layer extending over said metal pipe and a second corrosion resistant section comprising the extruded polymer layer extending over said metal pipe, said first corrosion resistant section spanning between said first electrofusable section and said second electrofusable section, said second corrosion resistant section spanning between said second electrofusable section and said third electrofusable section, said extruded polymer layer interrupted by said first electrofusable section and said second electrofusable section.
As previously set forth with respect to claims 2, 10, 15 & 23 above, Baker discloses (col. 1, lines 32-36) that metal articles, such as metal pipes, may be coated with a corrosion resistant layer and (with reference to the sole figure) that such a coating may comprise a polymer layer (e.g. a layer of low- or medium-density polyethylene) extending over said metal pipe (e.g. the substrate as shown). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the conduit of Sundholm by providing a corrosion resistant section comprising a polymer layer (e.g. polyethylene) extending over said metal pipe to the portions of the metal pipe which would be exposed to corrosive environments (e.g. the exposed outer surfaces of the pipe), in view of the teachings of Baker, as the use of a known technique (i.e. coating exposed surfaces of metal pipes with a polymer / polyethylene layer to form a corrosion resistant section, as in Baker) to improve a similar device (e.g. a conduit comprising a metal pipe, as in Sundholm) in the same way. 
As modified above, said polymer layer would comprise a first corrosion resistant section comprising a polymer layer extending over said metal pipe and a second corrosion resistant section comprising the polymer layer extending over said metal pipe, said first corrosion resistant section spanning between said first electrofusable section and said second electrofusable section (e.g. in order to protect the exposed portion of the metal pipe between the first end electrofusable section and the intermediate electrofusable section), said second corrosion resistant section spanning between said second electrofusable section and said third electrofusable section (e.g. in order to protect the exposed portion of the metal pipe between the second end electrofusable section and the intermediate electrofusable section), said polymer layer interrupted by said first electrofusable section and said second electrofusable section.
Regarding the limitation wherein said polymer layer is interrupted by said first electrofusable section and said second electrofusable section, it is noted that a person having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the corrosion resistant polymer section / layer would only be needed at portions of the metal pipe exterior which were exposed, and would not necessarily have been needed on the portions otherwise protected by other corrosion resistant materials (e.g. at the plastic electrofusable portions), as a matter of routine engineering design. As such, when configured in this manner, the polymer layer would be interrupted by said first and second electrofusable sections, meeting the claim limitation. 
Finally, regarding the limitation wherein the polymer layer is an “extruded polymer layer”, see relevant discussion with respect to claims 3 & 16 above, citing MPEP § 2113(I & II). 
In the instant case, although Sundholm, Verdin/McDonald, Baker and Boudry do not explicitly disclose the additional limitation wherein the polymer layer is an extruded polymer layer, the conduit of Sundholm, including the polymer layer of Baker, appears to read on all of the otherwise claimed structural limitations (as set forth above) and it does not appear that the method of production in this instance (e.g. whether the polymer layer is manufactured by powder-coating, spraying, painting, dipping, etc.) would result in a nonobvious difference as compared to the claimed invention where the polymer layer is an extruded polymer layer. 
As a result, claims 12 & 25 are unpatentable over Sundholm in view of Boudry and Baker even though the polymer layer may have been made by a different process. 
See also Stieler et al. (US 2006/0249213) which teaches that a polymer outer layer 70 may be extruded over a metal pipe 68 (para. 21, lines 12-13 & 19-20; para. 22, lines 1-3).
Response to Arguments
Applicant's arguments filed 15 September 2022 have been fully considered. 
Applicant’s amendments to claims 1 & 14, in combination with applicant’s additional remarks regarding the terms “overmolding”, “friction fitting” and “directly secured”, have overcome the grounds of rejection set forth in the previous action. However, new or otherwise amended grounds of rejection have been applied to the amended claims in this action, as necessitated by applicant’s amendments. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753